                 Case 19-18085-AJC        Doc 47    Filed 04/27/20     Page 1 of 6



                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

In Re:                                                 Bk No.: 19-18085-AJC

ARLEY HOME,                                            Chapter 7

                    Debtor                      /

                  MOTION TO APPROVE FORBEARANCE AGREEMENT

         Comes now, Caliber Home Loans, Inc., by and through Counsel undersigned and files

this Motion to Approve Forbearance Agreement and in support thereof would state as follows:

         1.      The Debtor has been offered a forbearance plan per the terms of the offer attached

as an exhibit hereto.

         2.      On April 14, 2020 the Debtor requested and was approved for a forbearance plan

agreement. Beginning on April 1, 2020 through June 1, 2020 the mortgage monthly payments

have been suspended for three (3) months. All suspended payments will be due on July 1, 2020.

         3.      On July 1, 2020, all suspended mortgage payments can be sent to:

                 CALIBER HOME LOANS, INC.
                 P.O. Box 24330
                 Oklahoma City, OK 73124-0330

         WHEREFORE, Creditor requests Motion to Approve Forbearance Agreement be

granted and for such other and further relief as this Court deems proper.

         I HEREBY CERTIFY, that I am admitted to the Bar of the United States District Court

for the Southern District of Florida and I am in compliance with the additional qualifications to

practice in this Court set forth in Local Rule 2090-1(A).

April 27, 2020

                                              /s/ Stefan Beuge, Esquire
                                              Stefan Beuge, Esq., Florida Bar No. 68234
                                              Phelan Hallinan Diamond & Jones, PLLC
                                              2001 NW 64th Street

PH # 103195                                           1
              Case 19-18085-AJC   Doc 47   Filed 04/27/20   Page 2 of 6



                                     Suite 100
                                     Ft. Lauderdale, FL 33309
                                     Tel: 954-462-7000 Ext. 56588
                                     Fax: 954-462-7001
                                     Email: stefan.beuge@phelanhallinan.com
                                     FLSD.bankruptcy@phelanhallinan.com




PH # 103195                                 2
               Case 19-18085-AJC         Doc 47     Filed 04/27/20     Page 3 of 6




                                 CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that a true and correct copy of the foregoing, and any

applicable exhibits attached thereto, has been served electronically, or routed for service by U.S.

Mail, to the following:

ARLEY HOME
550 W 78TH STREET
HIALEAH, FL 33014-4222

ROBERT SANCHEZ, ESQ
355 W 49 ST.
HIALEAH, FL 33012

JOEL L TABAS, (TRUSTEE)
25 SE 2ND AVENUE
SUITE 248
MIAMI, FL 33131

UNITED STATES TRUSTEE (SERVED ELECTRONICALLY)
OFFICE OF THE UNITED STATES TRUSTEE
51 S.W. 1ST AVE.
SUITE 1204
MIAMI, FL 33130

Date: April 27, 2020                          /s/ Stefan Beuge, Esquire
                                              Stefan Beuge, Esq., Florida Bar No. 68234
                                              Phelan Hallinan Diamond & Jones, PLLC
                                              2001 NW 64th Street
                                              Suite 100
                                              Ft. Lauderdale, FL 33309
                                              Tel: 954-462-7000 Ext. 56588
                                              Fax: 954-462-7001
                                              Email: stefan.beuge@phelanhallinan.com
                                              FLSD.bankruptcy@phelanhallinan.com




PH # 103195
Case 19-18085-AJC   Doc 47   Filed 04/27/20   Page 4 of 6
Case 19-18085-AJC   Doc 47   Filed 04/27/20   Page 5 of 6
Case 19-18085-AJC   Doc 47   Filed 04/27/20   Page 6 of 6
